Exhibit 10.8 LOAN EXTENSION AGREEMENT Party A:Liu Lu （刘璐）(Identity Card no.：130203197805150323) Party B :China INSOnline Corp. Party C :Ever Trend Investment Limited（德祥投资有限公司） Whereas Ever Trend Investment Limited is 100% owned subsidiary of China INSOnline Corp.; Whereas Party B and Party C have borrowed a series of loans in total amount of USD374,445 from Party A during the period from September 16, 2010 to December 20, 2010, which are summarized as below: Date of borrowing Borrower Amount of loan Due date Sep 16, 2010 Ever Trend Investment Limited USD100,500 Dec 31, 2010 Oct 10, 2010 Ever Trend Investment Limited USD40,000 Dec 31, 2010 Oct 16, 2010 China INSOnline Corp. USD100,000 Dec 31, 2010 Nov 04, 2010 China INSOnline Corp. USD98,623 Dec 31, 2010 Dec 01, 2010 China INSOnline Corp. USD10,000 Dec 31, 2010 Dec 20, 2010 China INSOnline Corp. USD25,322 Jun 30, 2011 In consideration of friendly negotiation, all Party A, Party B and Party C agree the terms as below: 1.Due date of the repayment of all loans extend to June 30, 2011; 2.All other terms of original agreements of above loans have no change; 3.If there is any discrepancy with the loan agreements between Party A and Party B, and/or between Party A and Party C, this Agreement prevail; 4.This Agreement is in triplicate and each party has one. 5.This Agreement is effective from the date of execution. Party A: Liu Lu （刘璐） /s/ Liu Lu Party B: China INSOnline Corp. /s/Wang Zhenyu Party C: Ever Trend Investment Limited （德祥投资有限公司） /s/Wang Zhenyu December 23, 2010
